          Case 5:21-cv-00010-R Document 13 Filed 03/04/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

THOMAS EARL GREER,                              )
                                                )
                           Petitioner,          )
                                                )
v.                                              )      No. CIV-21-10-R
                                                )
THE STATE OF OKLAHOMA,                          )
                                                )
                           Respondent.          )

                                         ORDER

      Petitioner filed this action seeking a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Pursuant to 28 U.S.C. § 636(B) and (C) the matter was referred to United States

Magistrate Judge Gary M. Purcell. On February 9, 2021, Judge Purcell issued a Report and

Recommendation wherein he recommended that the Petition be dismissed because the

Court lacks jurisdiction, as Petitioner previously filed a § 2254 Petition and had not

received permission from the United States Court of Appeals to file a second or successive

petition as required by 28 U.S.C. § 2244(b)(3)(A). (Doc. No. 9). The matter is currently

before the Court on Petitioner’s timely objection to the Report and Recommendation (Doc.

No. 12), which gives rise to this Court’s obligation to undertake a de novo review of those

portions of the Report and Recommendation to which Petitioner makes specific objection.

Having conducted such review, the Court finds as follows.

      In his objection Petitioner notes the language in the Report and Recommendation

that he had apparently not sought authorization from the Tenth Circuit before filing a

successive § 2254. Petitioner thereafter filed a motion with the Tenth Circuit seeking such
              Case 5:21-cv-00010-R Document 13 Filed 03/04/21 Page 2 of 3




authorization.1 It is not sufficient for a petitioner to request authorization from the Court of

Appeals. Rather, that court must grant him permission before this Court has jurisdiction to

consider the merits of any petition Mr. Greer may file seeking to challenge his conviction

in Case No. CF-1998-470, District Court of Comanche County. He is correct that Judge

Purcell did not address the merits of his Petition, and the undersigned also will not address

the merits, because the Tenth Circuit has not given Mr. Greer permission to file the

petition.2 As set forth in the Report and Recommendation, the petition must be dismissed.

         Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts requires the court to issue or deny a certificate of appealability when it enters a final

order adverse to the petitioner. When, as here, the Court's adverse decision rests on

procedural grounds, the Court will not issue a certificate of appealability unless Petitioner

shows: “[(1)] that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and [ (2) ] that jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court, upon review, finds that Mr. Greer cannot

make this showing. Therefore, the Court denies a certificate of appealability.




1
  When faced with an unauthorized second or successive § 2254 petition, this Court has two choices. It may dismiss
the petition for lack of jurisdiction, or if it is in the interest of justice, it may transfer the matter to the Tenth Circuit
pursuant to 28 U.S.C. § 1631. See, In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008). Because Petitioner filed a motion
seeking authorization on February 26, 2021, the Court declines to transfer the petition.
2
  Mr. Greer’s first petition under § 2254 was dismissed as untimely and he did not appeal the Court’s decision. His
repeated imploring of the Court to consider the merits of his petition is not possible in the current procedural posture
of his case. Because Mr. Greer did not have permission to file this petition this Court lacks jurisdiction to consider the
merits of the petition. If the Tenth Circuit grants him authorization, he may refile his petition and the Court will
consider the merits thereof.

                                                              2
        Case 5:21-cv-00010-R Document 13 Filed 03/04/21 Page 3 of 3




      For the reasons set forth herein, the Petition is DISMISSED FOR LACK OF

JURISDICTION. The Report and Recommendation is ADOPTED.

     IT IS SO ORDERED this 4th day of March 2021.




                                     3
